Citation Nr: 0612309	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  05-35 569A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glioblastoma 
multiform, including as due to herbicide or other chemical 
exposure.  

2.  Entitlement to service connection for a lung disorder, 
including as due to asbestos exposure.  

3.  Entitlement to improved pension benefits based on 
household countable income.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran's case was received by the Board of Veterans' 
Appeals (Board) in Washington, DC, on March 9, 2006.  By a 
letter dated March 30, 2006, the Board notified the veteran 
that a motion to advance his case on the Board's docket was 
granted under the provisions of 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1970 to August 1977, from July 1979 to August 1981, 
and from May 1982 to May 1993.

2.	On April 26, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Consumer Affairs Service, 
in Washington, DC, that the veteran died on April [redacted], 2006.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.


		
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


